--------------------------------------------------------------------------------

[Clarus Capital Group Letterhead]

Via Facsimile

September 11, 2007

Fortified Holdings Corp.
75200 Shady Grove Road, Suite 202
Rockville, Maryland 20850
Attention: Dennis Mee

Re: $2,700,000 Standby Financing Commitment

Dear Mr. Mee:

Clarus Capital Corp., a Hong Kong company and James P. King, (collectively,
“we”, or “our”), understand that Fortified Holdings Corp., a Nevada corporation
(the “Company”), through its wholly owned subsidiary, Fortified Data
Communications, Inc., a Delaware corporation, intends to acquire all of the
issued and outstanding membership interests of Z5 Technologies LLC, a
Connecticut limited liability company, from Thomas Keenan Ventures, LLC, a
Delaware limited liability company (“TK Ventures”), pursuant to the terms of a
certain agreement and plan of merger, dated May 31, 2007, as amended (together,
the “Merger Agreement”). All capitalized terms not otherwise defined herein
shall have the definition ascribed to them in the Merger Agreement.

You have advised us that as a condition to the closing of the transaction
contemplated by the Merger Agreement (the “Merger”), the Company must first
consummate or enter into an agreement to consummate, subject only to the Closing
of the Merger, a financing transaction in an aggregate principal amount of no
less than Two Million Seven Hundred Thousand Dollars ($2,700,000) funded on or
after August 31, 2007.

In connection with the forgoing, we, intending to be legally bound, hereby
jointly and severally irrevocably commit to provide the Company with up to an
aggregate principal amount of Two Million Seven Hundred Thousand Dollars
($2,700,000) (the “Commitment Funds”) upon the terms and subject to the
conditions as set forth in this commitment letter (this “Commitment Letter”).
Our commitment with respect to those amounts set forth in the schedule of
availability annexed hereto as Exhibit A (the “Availability Schedule”) that are
to be made available on or after the Closing Date is based upon and subject to
the Closing of the Merger on or before September 12, 2007, after which date we
may terminate this Commitment Letter in accordance with the immediately
following paragraph, subject to the limitations set forth therein. If (i) the
Closing has not occurred on or before September 12, 2007 but occurs subsequent
to that date and (ii) we have not terminated this Commitment Letter prior to the
Closing in accordance with the immediately following paragraph, we will, upon
the Company’s request, make all interim payments provided for in the
Availability Schedule and not made through such Closing Date on or within two
Business Days of the Closing Date, subject to any offset as provided for in
Section 3 hereof.

--------------------------------------------------------------------------------

If the Closing has not occurred on or before September 12, 2007, then at any
time on or after September 13, 2007 and before the time that the Closing does in
fact occur, we may terminate this Commitment Letter by written notice to the
Company; provided that we may not so terminate this Commitment Letter if all
conditions to the Closing of the Merger were met on or before September 12, 2007
excepting those conditions that have not been met as a result of the continued
pendancy of that certain litigation against the Company (and others) by Aegis
Industries, Inc., a Delaware corporation and others and currently pending in the
State of Nevada, County of Washoe, in which case the Commitment Letter shall
terminate only in the event that the Merger Agreement is terminated by the
parties to such agreement.

          1     . Availability of Funds. The Commitment Funds may be drawn upon
by the Company, in its sole discretion, in one or more tranches in accordance
with the Availability Schedule. Upon requests given from time to time by the
Company in writing (including electronic communications) requesting funds in
amounts and as of dates no greater than the amounts and no earlier than the
dates set forth in Availability Schedule, we will advance such funds to the
Company by wire transfer of immediately available funds, in each case on or
before the later of (a) the applicable Date of Availability as set forth in the
Availability Schedule, or (b) the second Business Day following the applicable
funding request. Except as provided in Section 2 hereof, any Commitment Funds
drawn upon by the Company shall be evidenced by an unsecured convertible
promissory note (a “Note”) substantially in the form annexed hereto as Exhibit
B.

          2.      Subsequent Financings. At such time as the Company consummates
one or more subsequent private financing transactions (a “Subsequent Financing”)
wherein it raises a minimum aggregate amount of Five Hundred Thousand Dollars
($500,000) through the sale and issuance of its equity or equity-linked
securities, any and all additional Commitment Funds drawn upon by the Company
pursuant to the terms of this Commitment Letter shall be invested in the Company
on terms substantially identical to the terms of such Subsequent Financing in
lieu of the Company’s issuance of a Note.

          3.      Offset of Funds. The aggregate principal amount of the
Commitment Funds available to the Company pursuant to the terms of this
Commitment Letter shall be offset by the gross amount funded to the Company
through any Subsequent Financing on a dollar-for-dollar basis, with such
Subsequent Financing proceeds being applied against the next scheduled
Commitment Funds available to be drawn in accordance with the terms of the
Availability Schedule. By way of example, if as of September 22, 2007 the
Company has raised $900,000 in a Subsequent Financing and we have funded
$850,000 to the Company pursuant to the terms of this Commitment Letter, then we
would not be obligated to provide any additional Commitment Funds to the Company
until October 26, 2007; provided, further, that the Company has not raised any
additional funds through a Subsequent Financing.

          4.      Enforcement by TK Ventures. The parties agree that TK Ventures
is an intended third party beneficiary of this Commitment Letter, and if the
Company shall fail, within a reasonable time, to enforce its rights under this
Commitment Letter following any failure by us to perform our obligations
hereunder, then TK Ventures shall be entitled to enforce this Commitment Letter
in the name of and on behalf of the Company.

          5.      Miscellaneous. This Commitment Letter may be executed in one
or more counterparts, each of which shall be deemed to be an original and all of
which, taken together, shall constitute one and the same agreement. This
Commitment Letter may be amended, and our obligations hereunder may be waived,
only by the written agreement of us and the Company and

--------------------------------------------------------------------------------

with the written consent of TK Ventures. This Commitment Letter shall be
governed by, and construed in accordance with, the laws of the State of Nevada.

* * *

Please indicate your acknowledgement and agreement to the foregoing by
countersigning this Commitment Letter in the space provided below.

Very truly yours,

CLARUS CAPITAL CORP.

            /s/ S. Chow                   
By:      S. Chow
Title:   Authorized Signatory

            /s/ James P. King        
James P. King, Individually

Acknowledged and Agreed
this 12th day of September, 2007.

FORTIFIED HOLDING CORP.

              /s/ Dennis Mee           
     Dennis Mee
     Interim President,
     Chief Financial Officer & Secretary

cc.:

Richardson & Patel, LLP
The Chrysler Building
405 Lexington Avenue, 26th Floor
Attention: Jody R. Samuels
Facsimile: (212) 907-6687

--------------------------------------------------------------------------------

Exhibit A

Schedule of Availability of Commitment Funds

    Principal Amount of Date of Availability   Committed Funds Available August
31, 2007   $                        250,000 Closing Date of the Merger         
$                   250,000 (paid) September 21, 2007   $                       
100,000 September 28, 2007   $                        200,000 October 5, 2007  
$                        200,000 October 12, 2007   $                       
200,000 October 19, 2007   $                        300,000 October 26, 2007  
$                        300,000 November 2, 2007   $                       
300,000 November 9, 2007   $                        300,000 November 16, 2007  
$                        350,000 Total     $                       2,700,000


--------------------------------------------------------------------------------

Exhibit B

Form of Unsecured Convertible Promissory Note

--------------------------------------------------------------------------------

THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE
SECURITIES LAWS. CERTIFICATES REPRESENTING SECURITIES ISSUABLE UPON CONVERSION
OF THIS NOTE SHALL INCLUDE A LEGEND SIMILAR IN EFFECT TO THE FOREGOING.

FORTIFIED HOLDINGS CORP.

UNSECURED CONVERTIBLE PROMISSORY NOTE

USD$[•] As of [•] [•], 2007   New York, New York

          FOR VALUE RECEIVED, the undersigned, Fortified Holdings Corp., a
Nevada corporation, (the “Company”), having its principal executive offices at
75200 Shady Grove Road, Suite 202, Rockville, Maryland 20850, hereby promises to
pay to the order of Clarus Capital Corp., a [•], having its principal executive
offices at [•], or its registered assigns (the “Holder”), on or before the date
one year from the issuance date hereof (the “Maturity Date”), the principal sum
of [•] Dollars ($[•]), together with all interest accrued thereon from, and
including, the date of this unsecured convertible promissory note (this “Note”).

          1.      Interest Rate. The outstanding principal balance of this Note
shall bear interest at a rate of twelve percent (12%) per annum, with any
amounts accrued and not paid when and as they become due bearing interest at a
default rate of eighteen percent (18%) per annum. All computations of interest
shall be made on the basis of a 365-day year for actual days elapsed. All
interest accrued and payable hereunder shall be due on the Maturity Date.

          2.      Conversion. Subject to the terms and conditions hereof, the
outstanding principal balance of this Note, together with all accrued and as yet
unpaid interest thereon, shall become convertible, mandatorily and automatically
upon consummation, before the Maturity Date, of any one or more subsequent
financing transactions (a “Subsequent Financing”) in which the Company raises a
minimum of Five Hundred Thousand Dollars ($500,000) through the sale and
issuance of its equity or equity-linked securities, and wherein the Holder shall
have the right to convert this Note into such Subsequent Financing and
participate on substantially the same terms as any other investor therein.

          3.      Default. Upon the occurrence, and continuation for a period of
five (5) business days, of an Event of Default, as hereinafter defined, the
outstanding principal balance of this Note, together with all accrued and as yet
unpaid interest thereon, shall be accelerated and automatically become
immediately due and payable, without presentment, demand, protest or notice of
any kind whatsoever, all of which are expressly waived by the Company,
notwithstanding anything herein to the contrary.

          4.      Events of Default. An “Event of Default” shall occur if:

--------------------------------------------------------------------------------

                         (a)      the Company shall default in the payment of
the principal of or interest payable on this Note, when and as the same shall
become due and payable, whether at maturity or by acceleration or otherwise and
such default shall continue unremedied for five (5) business days;

                         (b)      the Company shall fail to observe or perform
any covenant or agreement contained in this Note or that certain commitment
letter, dated [•] [•], 2007 (the “Commitment Letter”), pursuant to the terms of
which this Note is made, and such failure shall continue for five (5) business
days after the Company receives notice thereof;

                         (c)      an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking: (i) relief in respect of the Company or of a substantial part of the
Company’s respective property or assets, under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other federal or state
bankruptcy, insolvency, receivership or similar law (any such law, a “Bankruptcy
Law”); (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a substantial part of the property or assets
of the Company; or (iii) the dissolution of the Company; and such proceeding or
petition shall continue undismissed for sixty (60) days, or an order or decree
approving or ordering any of the foregoing shall be entered;

                         (d)      the Company shall: (i) voluntarily commence
any proceeding or file any petition seeking relief under a Bankruptcy Law, (ii)
consent to the institution of or the entry of an order for relief against it, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in Section 2(c) of this Note, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a substantial part of the property or assets
of the Company, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors, (vi) become unable, admit in writing its inability
or fail generally to pay its debts as they become due or (vii) take any action
for the purpose of effecting any of the foregoing;

                         (e)      one or more final judgments or orders for the
payment of money in excess of $250,000 in the aggregate shall be rendered
against the Company and such judgment(s) or order(s) shall continue unsatisfied
and unstayed for a period of thirty (30) days;

                         (f)      the Company shall default in the payment of
any principal, interest or premium, or any observance or performance of any
covenants or agreements, with respect to indebtedness (excluding trade payables
and other indebtedness entered into in the ordinary course of business) in
excess of $50,000 in the aggregate for borrowed money or any obligation which is
the substantive equivalent thereof and such default shall continue, without
waiver, forebearance or extension by the obligee, for more than the period of
grace, if any, or if any such indebtedness or obligation shall be declared due
and payable prior to the stated maturity thereof;

                         (g)      any material provisions of this Note shall
terminate or become void or unenforceable or the Company shall so assert in
writing.

          5.      No Waiver. No course of dealing of the Holder nor any failure
or delay by the Holder to exercise any right, power or privilege under this Note
shall operate as a waiver hereunder and any single or partial exercise of any
such right, power or privilege shall not preclude any later exercise thereof or
any exercise of any other right, power or privilege hereunder.

--------------------------------------------------------------------------------

          6.      No Unlawful Interest. Notwithstanding anything herein to the
contrary, payment of any interest or other amount hereunder shall not be
required if such payment would be unlawful. In any such event, this Note shall
automatically be deemed amended so that interest charges and all other payments
required hereunder, individually and in the aggregate, shall be equal to but not
exceed the maximum rate permissible by law.

          7.      Miscellaneous. No modification, rescission, waiver,
forbearance, release or amendment of any provision of this Note shall be made,
except by a written agreement duly executed by the Company and the Holder. This
Note may not be assigned by the Holder without the prior written consent of the
Company. This Note shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Nevada, without reference to conflicts
of law provisions of such state.

          IN WITNESS WHEREOF, the undersigned has caused this Note to be
executed and delivered by a duly authorized officer of the Company as of the
date first written above.

FORTIFIED HOLDINGS CORP.

 

________________________________
   Dennis Mee
   Interim President,
   Chief Financial Officer & Secretary

--------------------------------------------------------------------------------